ICJ_074_TransborderArmedActions_NIC_HND_1992-05-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA vy. HONDURAS)

ORDER OF 27 MAY 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 27 MAI 1992
Official citation :

Border and Transborder Armed Actions (Nicaragua v. Honduras),
Order of 27 May 1992, I.C.J. Reports 1992, p. 222

- Mode officiel de citation:

Actions armées frontaliéres et transfrontaliéres (Nicaragua c. Honduras),
ordonnance du 27 mai 1992, C.I.J. Recueil 1992, p. 222

 

Sales number 6 1 0
N° de vente :

 

 

 
222

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1992

27 mai 1992

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président;
MM. Lacus, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
RANJEVA, AJIBOLA, juges, M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Vu l’article 48 du Statut de la Cour et l’article 89 de son Règlement,

Vu la requête déposée par la République du Nicaragua le 28 juillet 1986
par laquelle la présente instance a été introduite contre la République du
Honduras,

Vu l’arrêt rendu par la Cour le 20 décembre 1988, par lequel la Cour a
dit qu’elle avait compétence pour connaitre de la requéte et que cette
requéte était recevable,

Vu les ordonnances du 21 avril 1989 et du 31 août 1989 du Président de
la Cour par lesqueiles des délais pour le dépôt de pièces de procédure
écrite sur le fond ont été fixés, et ensuite prorogés, et vu le mémoire déposé
par le Nicaragua le 8 décembre 1989,

Vu l'accord entre les Parties daté du 12 décembre 1989, notifié à la Cour
le 13 décembre 1989, prévoyant notamment que les Parties demande-
raient immédiatement à la Cour de différer la date de fixation du délai

4

1992
27 mai
Rôle général
n° 74
ACTIONS ARMÉES (ORDONNANCE 27 V 92) 223

pour la présentation du contre-mémoire du Honduras jusqu’au 11 juin
1990 et que, si aucun règlement extrajudiciaire du différend n’était inter-
venu à cette date, l’une ou l’autre des Parties pourrait demander à la Cour
d’accorder au Honduras un délai de six mois pour le dépôt de son contre-
mémoire,

Vu l'ordonnance du 14 décembre 1989 par laquelle la Cour, tenant
compte de l’accord susmentionné, a décidé que la date limite pour le
dépôt du contre-mémoire du Honduras, initialement fixée au 19 février
1990, serait reportée à une date à fixer par une ordonnance à rendre après
le 11 juin 1990;

Considérant qu'aucune des Parties n’a depuis lors demandé à la Cour
de fixer le délai pour le dépôt du contre-mémoire;

Considérant que, par une lettre datée du 11 mai 1992, reçue au Greffe le
jour suivant, l'agent du Nicaragua a informé la Cour que, tenant compte
de ce que les Parties étaient parvenues à un accord extrajudiciaire visant à
favoriser leurs relations de bon voisinage, le Gouvernement du Nicaragua
avait décidé de renoncer à faire valoir tous autres droits fondés sur cette
affaire, et qu’il ne souhaitait pas poursuivre la procédure;

Considérant que copie de ladite lettre a été communiquée aussitôt par
le Greffier au Gouvernement du Honduras, qui a été informé que le Prési-
dent de la Cour avait fixé au 25 mai 1992 la date d'expiration du délai dans
lequel le Honduras pouvait déclarer s’il s’opposait au désistement;

Considérant que, par une lettre datée du 14 mai 1992, communiquée au
Greffier par télécopie le 18 mai 1992, le coagent du Honduras a informé la
Cour que son gouvernement ne s’opposait pas au désistement,

Prend acte du désistement de la République du Nicaragua de l'instance
introduite par la requête enregistrée le 28 juillet 1986;
Ordonne que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le vingt-sept mai mil neuf cent quatre-vingt-douze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la
République du Nicaragua et au Gouvernement de la République du
Honduras.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
